Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the RCE filed on 03/10/2022. Currently claims 1-2 and 4-20 are pending.
DETAILED ACTION   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (Pub. No. US 2012/0043595 A1), herein Chang, in view of Cha (Pub. No. US 2011/0249500 A1).
Regarding claim 13, Chang discloses a structure comprising: a gate structure comprising a gate dielectric material 123/320/423/523 and a gate electrode 126/226/426; and a vertically stacked capacitor 20/30/40/50/60/70 over and in electrical connection to the gate electrode which has a same footprint than the floating gate structure, wherein the vertically stacked capacitor comprises multiple wirings on each of one or more wiring layers in electrical connection to the gate electrode; and a plurality of interconnect structures 440/460/490 connecting the vertically stacked capacitor to the gate electrode (Chang: Figs. 15-16, 17F-19, 20E, 21-22, 23E-25 and paragraphs [0195]-[0246]).
Chang does not specifically show a floating gate structure on the substrate; and a vertically stacked capacitor over the floating gate structure confined within the edges of the floating gate structure.
However, in the same field of endeavor, Cha teaches a memory device, comprising: a floating gate structure 18 on the substrate; and a vertically stacked capacitor 102 over the floating gate structure confined within the edges of the floating gate structure (Cha: Fig. 1B-1C, 3A-7B and 9F and paragraphs [0050]-[0094]).
Therefore, it would have been obvious to one of ordinary skill in the art to have the limitation claimed in claim 13, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp to have a non-volatile memory cell with advantages over purely non-volatile FLASH MOS type transistors, including smaller die size, higher memory density, faster switching (e.g., from a relatively conductive state to a relatively non-conductive state, or vice versa), good data reliability, low manufacturing cost, fabrication-compatible processes (Cha: paragraphs [0005]-[0006]).
Regarding claim 14, Chang in view of Cha teaches the structure of claim 13, wherein the vertically stacked capacitor includes multiple vertically stacked wiring layers separated by a nitride material, and each of the multiple vertically stacked wiring layers includes the multiple wirings separated from one another by dielectric material (Chang: Figs. 15-16, 17F-19, 20E, 21-22, 23E-25 and paragraphs [0195]-[0246], [0211] for nitride material, and Cha: Fig. 1B-1C, 3A-7B and 9F and paragraphs [0050]-[0094]).
Regarding claim 15, Chang shows the gate dielectric layer and the insulating layer for the capacitor but does not specifically state the gate dielectric material has a thickness of from 200 Å and greater, and a ratio of the thickness of the gate dielectric material to a thickness of back end of line dielectric material is 1:1 to 1:4. However, the claimed ranges are recognized as a result-effective variable, i.e., a variable which achieves a recognized result; the dielectrics’ thicknesses affect the carrier mobility, leakage and capacitance. Therefore, it would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose the particular claimed range because applicant has not disclosed that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using other ranges. The claim(s) is(are) obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range. See In re Aller, 105 USPQ 233 (CCPA 1955) and In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art).
Regarding claim 18, Chang in view of Cha teaches the structure of claim 13, wherein the vertically stacked capacitor is a metal-oxide-metal (MOM/MIM) capacitor (Chang: Figs. 15-16, 17F-19, 20E, 21-22, 23E-25 and paragraphs [0019]-[0022], [0195]-[0246]).
Regarding claim 19, Chang in view of Cha teaches the structure of claim 13, wherein the vertically stacked capacitor is an alternate polarity metal-oxide-metal (APMOM) capacitor comprising wiring on a same wiring level alternating between positive and negative (Chang: Figs. 15-16, 17F-19, 20E, 21-22, 23E-25 and paragraphs [0114]-[0115], [0141]-[0142], [0160]-[0161], [0175], [0182]-[0183], [0189], [0198]).


Claims 16-17 rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Cha, and further in view of Fujimoto et al. (Pub. No. US 2014/0152379 A1), herein Fujimoto.
Regarding claim 16, Cha in paragraphs [0070]-[0071] says “In the capacitor 102 coupled to the floating gate 18, the top electrode 22 acts as a control gate for the floating gate 18. The bottom electrode 20 and the top electrode 22 may include a metallic layer or a polysilicon layer. That is, the capacitor 102 may have a metal-insulator-metal (MIM) structure or a polysilicon-insulator-polysilicon (PIP) structure. The capacitor 102 serves to reduce the size of the CJH cell and effectively transfer a voltage applied to the control gate, that is, the top electrode 22, to the floating gate 18. That is, the capacitor 102 serves to increase the coupling ratio of the CJH cell. To this end, the capacitor 102 may have a capacitance as large as possible within a limited area.” Still, the previous combination does not specifically state the vertically stacked capacitor includes both a floating gate voltage (fg) and a control gate voltage applied through the vertically stacked capacitor and the multiple wirings of the vertically stacked capacitor comprise multiple wiring fingers. 
However, in the same field of endeavor, Fujimoto teaches a structure comprising a vertically stacked capacitor that includes multiple vertically stacked wiring layers with a reduced layout area, wherein the vertically stacked capacitor includes both a floating gate voltage (fg) and a control gate voltage applied through the vertically stacked capacitor (Fujimoto: Figs. 1, 7, 8A-17 and paragraphs [0081]-[0082], [0115]).
Therefore, it would have been obvious to one of ordinary skill in the art to have the vertically stacked capacitor includes both a floating gate voltage (fg) and a control gate voltage applied through the vertically stacked capacitor and the multiple wirings of the vertically stacked capacitor comprise multiple wiring fingers as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.
Regarding claim 17, Chang in view of Cha and further in view of Fujimoto teaches the structure of claim 9/13, wherein the vertically stacked capacitor provides capacitive coupling controlled through various wirings of the vertically stacked capacitor, which induces charge transfer from the gate structure to a either substrate or terminals contacting the gate electrode (Fujimoto: Figs. 1, 7, 8A-17 and paragraphs [0081]-[0082], [0115]). 

Allowable Subject Matter
Claims 1, 2, 4-12 and 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, the multiple wirings on the one or more wiring layers comprise multiple fingers on a same wiring layer, the one or more wiring layers comprise multiple wiring layers, each of the multiple fingers on the same wiring layer are separated by interlevel dielectric material, each of the multiple fingers on the multiple wiring layers same wiring layer are separated by insulator material, at least one interconnect is directly connecting the vertically stacked capacitor to the gate electrode, wherein the at least one interconnect is provided within the interlevel dielectric material. Claims 2 and 4-12 are included likewise as they depend from claim 1.
Regarding claim 20, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, the forming of the gate structure comprises: forming a gate dielectric material on the substrate; forming a gate electrode material on the gate dielectric; patterning the gate dielectric material and the gate electrode material; and forming sidewall spacers on sidewalls of the patterned gate dielectric material and the patterned gate electrode material; and forming a capacitor of multiple wirings vertically over and in electrically connection to the gate structure, wherein the forming of the capacitor comprises: forming dielectric material over the gate structure; forming multiple trenches within the dielectric material, wherein each trench of the multiple trenches is separated by the dielectric material; and forming conductive material within the multiple trenches to form the multiple wirings on a same layer of the dielectric material; and forming at least one interconnect connecting the gate structure to the capacitor.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant’s arguments with respect to claims 13-19 have been fully considered, but are found to be moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALIHEH MALEK whose telephone number is (571)270-1874. The examiner can normally be reached M/T/W/R/F, 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

June 18, 2022

/MALIHEH MALEK/Primary Examiner, Art Unit 2813